       Case 2:20-cv-00165-KG-KRS Document 24 Filed 06/02/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

GENESIS EXTRACTIONS, LLC,
a New Mexico limited liability company,

               Plaintiff,
vs.                                                         CIV 20-0165 KG/KRS


THE PLUG SUPPLY,
a Colorado limited liability company, et al.,

               Defendants.

              ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

WEDNESDAY, JUNE 10, 2020, AT 1:30 PM (MDT). Counsel shall call the AT&T

conference line at 1-888-398-2342, using access code 9614892, to be connected to the

proceedings. CALLS WILL BE ACCEPTED FROM LANDLINES ONLY; NO CELL

PHONES PLEASE.




                                                ___________________________________
                                                UNITED STATES DISTRICT JUDGE
